t c memo united_states tax_court karol z widemon petitioner v commissioner of internal revenue respondent docket no filed date karol z widemon pro_se kathryn k vetter and daniel j parent for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge dean pursuant to rule sec_180 sec_181 and sec_183 the 1unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge dean special_trial_judge respondent determined a deficiency in and additions to petitioner's federal_income_tax for calendar_year as follows additions to tax1 year deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure the following figures are rounded to the nearest dollar after concessions the issues for decision are whether respondent raised new matters and bears the burden_of_proof under rule a regarding petitioner’s entitlement to certain deductions whether petitioner is entitled to a deduction for capital_loss carryforwards whether petitioner is entitled to deduct rental expenses in excess of those allowed by respondent whether petitioner is required to include in income a distribution from a roth_ira and whether petitioner is liable for the addition_to_tax for failure_to_file a tax_return under sec_6651 2respondent concedes that petitioner is not liable for the addition_to_tax for failure_to_pay_tax under sec_6651 and the addition_to_tax for failure to make estimated_tax payments under sec_6654 background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in elk grove california petitioner failed to timely file a federal_income_tax return for tax_year respondent determined petitioner’s income on the basis of information returns submitted to respondent by third party payors respondent also determined that petitioner is liable for additions to tax procedural history after respondent issued petitioner a statutory_notice_of_deficiency petitioner submitted a tax_return for reflecting most but not all of the unreported income determined in the notice_of_deficiency petitioner also claimed deductions for capital_loss carryforwards and rental expenses respondent has not processed this tax_return and no tax has been assessed as a result of petitioner’s submitting the tax_return petitioner submitted to the court a letter challenging the notice_of_deficiency and the court filed it as petitioner’s imperfect petition because the letter did not comply fully with the requirements of rule by order the court directed petitioner to file a proper amended petition petitioner filed an amended petition in which she alleged that she had filed a tax_return for that all of respondent’s determinations were in error and that she was due a refund of dollar_figure by letter an appeals officer requested additional information about petitioner’s dependency_exemptions sales of stocks and bonds and receipt of distributions petitioner provided additional documents to respondent but the case remained unresolved this case was subsequently set for trial at a san francisco trial session but was continued upon petitioner’s oral motion respondent asked petitioner to provide information with respect to certain income items that did not appear to be reported on petitioner’s return_information verifying petitioner’s basis in securities and information verifying certain rental expenses she had deducted respondent also sent petitioner a letter summarizing the information that had been verified as of that time and requesting additional information petitioner failed to provide the information respondent’s counsel informed petitioner by letter that pursuant to rule the parties are required to submit a stipulation of facts to the court respondent’s counsel proposed a meeting to complete the stipulation of facts and advised petitioner to provide documentation if she intended to claim rental expenses or capital_loss carryovers petitioner did not call respondent’s counsel to reschedule nor did she appear for the conference at calendar call respondent’s counsel informed the court that he had been unsuccessful in obtaining a response from petitioner regarding a proposed stipulation of facts petitioner contended that she had signed a stipulation of facts at the prior trial session and that the document had been filed with the court the records of the court including the file in this case show no record of any stipulation of facts having been filed and the court so informed petitioner petitioner also contended that respondent had improperly attempted to raise new matters in the proposed stipulation of facts by requesting substantiation for the capital_loss carryovers and the rental expenses petitioner claimed on the return submitted after she received the notice_of_deficiency at trial petitioner reiterated her contention that a stipulation of facts had been filed with the court at the initial trial session and that respondent was attempting to raise new matters petitioner did not have a signed copy of the stipulation of facts that she alleged had been submitted to the court at the conclusion of trial petitioner requested week to submit a brief on the issues the court advised petitioner that it would take days to obtain a transcript but that she was free to submit her brief without the transcript if she so chose respondent’s counsel opted to wait for the transcript before submitting a brief the court ordered the filing of seriatim briefs with petitioner’s opening brief due weeks from the date of trial and respondent’s answering brief due days from the due_date of petitioner’s opening brief the court also gave petitioner an opportunity to file a reply brief within days from the due_date of respondent’s answering brief after trial but before the due_date of his brief respondent filed a motion to extend time within which to file brief requesting an additional days petitioner did not object to the motion and the court granted it respondent subsequently filed an answering brief petitioner failed to file a reply brief issues raised in the return a capital_loss carryforwards on her form_1040 u s individual_income_tax_return petitioner claimed a dollar_figure capital_loss deduction on her attached schedule d capital_gains_and_losses petitioner claimed long-term_capital_losses of dollar_figure she also prepared a schedule d worksheet and a schedule of carryforward amounts to which identified a long-term_capital_loss carryforward to of dollar_figure petitioner also took a dollar_figure capital_loss deduction on her form_1040 on schedule d petitioner claimed short-term_capital_losses of dollar_figure and long-term_capital_losses of dollar_figure for she did not attach to the return any worksheets showing calculations of capital_loss carryforwards line of schedule d reports long-term_capital_loss carryforwards and also requires an entry of any carryforward amounts from the previous year petitioner left this entry blank in petitioner took a dollar_figure capital_loss deduction on her form_1040 respondent reviewed the documents petitioner provided and the parties stipulated that in petitioner had short-term_capital_gains of dollar_figure and long-term_capital_gains of dollar_figure on her schedule d however petitioner reported short- term capital_gains of dollar_figure and long-term_capital_gains and distributions of dollar_figure petitioner carried forward a short-term_capital_loss of dollar_figure from resulting in a reported short- term capital_loss of dollar_figure petitioner also carried forward a long-term_capital_loss of dollar_figure from resulting in a reported long-term_capital_loss of dollar_figure petitioner did not carry forward to or to the dollar_figure long-term_capital_loss carryforward she claimed on her tax_return b rental expenses on her schedule e supplemental income and loss petitioner claimed deductions pertaining to two rental properties she owned pincite primera court primera and otium way otium in the amounts of dollar_figure and dollar_figure respectively the expenses consisted of depreciation advertising auto and travel_expenses cleaning and maintenance commissions insurance management fees mortgage interest repairs taxes and utilities respondent agrees that dollar_figure of the expenses claimed for primera and dollar_figure of the expenses claimed for otium are allowable remaining at issue are the following expenses primera cleaning maintenance commissions management fees utilities dollar_figure big_number big_number roth_ira distribution otium dollar_figure big_number big_number on date petitioner opened a roth_ira with a dollar_figure contribution at golden one credit_union on date she withdrew dollar_figure from the account and on date withdrew the remaining dollar_figure after early withdrawal penalties petitioner received a dollar_figure distribution from the roth_ira account in petitioner did not report this distribution on her return respondent contends that the dollar_figure petitioner received in excess of her dollar_figure contribution is includable in her income addition_to_tax for failure_to_file a tax_return respondent also determined that petitioner is liable for an addition_to_tax of dollar_figure for failure to timely file a tax_return burden_of_proof discussion the commissioner’s determinations are presumed correct and generally taxpayers bear the burden of proving otherwise 290_us_111 moreover deductions are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to any deduction claimed 292_us_435 welch v helvering supra pincite this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir a new matters although generally the burden_of_proof is on the taxpayer the commissioner bears the burden_of_proof in respect of any new_matter increases in deficiency and affirmative defenses pleaded in his answer rule a petitioner argues that respondent raised new matters by challenging petitioner's claimed deductions for capital_loss carryforwards and rental expenses the court interprets petitioner's argument to be that respondent bears the burden_of_proof with regard to these issues respondent asserts that the notice_of_deficiency resulted from petitioner's failure_to_file timely a tax_return for respondent contends that no new matters were raised and that respondent simply requested substantiation for the deductions petitioner claimed on the return submitted after she received the notice_of_deficiency a new_theory that is presented to sustain a deficiency is treated as a new_matter when it either alters the original deficiency or requires the presentation of different evidence 116_tc_172 citing 93_tc_500 112_tc_183 91_tc_793 n va educ fund v commissioner 85_tc_743 affd per curiam 799_f2d_903 4th cir 77_tc_881 a new_theory which merely clarifies or develops the original determination made in the notice_of_deficiency without being inconsistent or increasing the amount of the deficiency is not new_matter in respect of which the commissioner bears the burden_of_proof hutchinson v commissioner supra pincite virginia educ fund v commissioner supra pincite achiro v commissioner supra pincite 67_tc_612 when a taxpayer fails to file a return as did petitioner it is as if she filed a return showing a zero amount for purposes of determining a deficiency 919_f2d_830 2d cir 847_f2d_1379 9th cir sec_301_6211-1 proced admin regs in determining the deficiency respondent allowed petitioner only the standard_deduction because in the absence of a return filed by petitioner respondent had no evidence that there were any other deductions allowable to her implicit in the determination is the disallowance of any deductions other than the standard_deduction when petitioner subsequently submitted her return she claimed deductions for capital_loss carryforwards and rental expenses petitioner made allegations in her petition seeking the benefit of these deductions and claiming an overpayment respondent simply requested substantiation of the deductions and did so as early as date--8 months before trial the request for substantiation of items petitioner claimed on the return after the notice_of_deficiency was issued is not inconsistent with respondent’s original determination and does not increase the amount of the deficiency indeed as will be discussed the items for which respondent requested substantiation are items for which petitioner bears the burden_of_proof at trial the court concludes that respondent did not raise new matters that would shift the burden_of_proof regarding the capital_loss carryovers and the rental expenses to respondent b sec_7491 alternatively the burden_of_proof may shift to the commissioner under sec_7491 however because petitioner failed to comply with the substantiation and record-keeping requirements of sec_7491 and to introduce credible_evidence within the meaning of sec_7491 sec_7491 does not place the burden_of_proof on respondent with respect to the claimed deductions under sec_7491 respondent retains the burden of production only with respect to petitioner’s liability for any penalties or additions to tax capital_loss carryforwards petitioner claimed a dollar_figure capital_loss deduction in this deduction results primarily from her application of capital_loss carryforwards from sec_165 generally permits deductions for losses sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise however capital losses on the sale_or_exchange of capital assets are limited to the extent allowed under sec_1211 and sec_1212 sec_165 subject_to the limitations of sec_1211 taxpayers can carry forward their capital losses to succeeding taxable years sec_1212 under sec_1211 deductions for losses on the sale_or_exchange of capital assets are permitted only to the extent of the gain from such sales or exchanges plus the lower_of three thousand dollars dollar_figure in the case of a married individual filing separately or the excess of such losses over such gains sec_1211 sec_1212 provides that the excess of the net_long-term_capital_loss over the net_short-term_capital_gain is to be treated as a long-term_capital_loss in the succeeding taxable_year to be entitled to a deduction under sec_165 a taxpayer is required to keep records to establish the deductions to which he or she is entitled sec_6001 if a deduction is carried forward from one year to another the taxpayer must keep records to substantiate the amount that is carried forward sec_1_6001-1 income_tax regs to substantiate a capital_loss carryforward the taxpayer must show that a loss was incurred when the loss was incurred that the taxpayer is entitled to deduct the loss whether the loss is capital or noncapital or business or personal and the amount of capital_gain during the intervening years in order to compute any allowable carryforward meissner v commissioner tcmemo_1995_191 aazami v commissioner tcmemo_1993_436 petitioner refused to testify about the capital_loss carryforwards aside from her and tax returns petitioner offered little evidence to substantiate these losses an entry on a tax_return does not establish the existence of a loss 7_tc_245 affd 175_f2d_500 2d cir foust v commissioner tcmemo_1995_ respondent’s determination that petitioner is not entitled to a deduction for capital_loss carryforwards is sustained rental expenses sec_212 provides a deduction for all ordinary and necessary expenses paid_or_incurred with respect to management conservation and maintenance of property held for production_of_income including real_property sec_1_212-1 income_tax regs generally a taxpayer must establish that deductions taken pursuant to sec_212 are ordinary and necessary expenses and must maintain records sufficient to substantiate the amounts of the deductions claimed sec_6001 43_tc_824 sec_1_6001-1 e income_tax regs respondent disallowed dollar_figure of the expenses pertaining to primera and dollar_figure of the expenses pertaining to otium at trial petitioner refused to provide any information at all pertaining to these expenses the court sustains respondent's determination that petitioner is not entitled to rental expense deductions in excess of those respondent allowed roth_ira distribution a distribution from a roth_ira is not includable in the owner's gross_income if it is a qualified_distribution or to the extent that it is a return of the owner's contributions to the roth_ira sec_408a sec_1_408a-6 q a-1 b income_tax regs distributions from a roth_ira that are made within years after an individual made the first contribution to that roth_ira are not qualified distributions sec_408a petitioner had withdrawn all funds from her roth_ira by date because this distribution occurred less than years after she opened the account it is not a qualified_distribution thus the dollar_figure that exceeds petitioner’s dollar_figure contribution is includable in her income see sec_1_408a-6 q a-4 income_tax regs respondent is sustained on this issue addition_to_tax for failure_to_file a tax_return under sec_7491 the commissioner has the burden of production in any court_proceeding with respect to the liability of any individual for any penalty or addition_to_tax 116_tc_438 in order to meet his burden of production the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the addition_to_tax for failure_to_file in the particular case id pincite once the commissioner meets his burden of production the taxpayer must come forward with evidence sufficient to persuade a court that the commissioner’s determination is incorrect id pincite respondent contends that petitioner is liable for an addition_to_tax pursuant to sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a federal_income_tax return by its due_date determined with regard to any extension of time for filing previously granted for each month that the return is late the addition equal sec_5 percent of the tax required to be shown on the return not to exceed percent sec_6651 additions to tax under sec_6651 are imposed unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect sec_6651 id 92_tc_899 reasonable_cause requires the taxpayer to demonstrate that she exercised ordinary business care and prudence 469_us_241 willful neglect is defined as a conscious intentional failure or reckless indifference id pincite petitioner admits that she filed her federal_income_tax return on date after respondent issued a notice_of_deficiency petitioner did not address this issue on brief or at trial nor is there any evidence in the record that would lead the court to conclude that petitioner had reasonable_cause or was not willfully neglectful in not timely filing her return see sec_6651 respondent’s determination as to the sec_6651 addition_to_tax is sustained to the extent the court has not addressed other arguments and contentions petitioner raised the court finds them to be without merit to reflect the foregoing decision will be entered under rule
